Citation Nr: 1745078	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-29 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for residuals of prostate cancer in excess of 20 percent prior to September 24, 2012, in excess of 40 percent from September 24, 2012 to July 20, 2015, and in excess of 60 percent beginning July 21, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 





INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The issue on appeal was previously remanded by the Board in June 2015.


FINDINGS OF FACT

1.  For the rating period prior to July 21, 2015, the evidence of record shows that the Veteran's residuals of prostate cancer more nearly approximate the wearing of absorbent materials which must be changed 2 to 4 times per day.

2.  For the rating period beginning July 21, 2015, the Veteran is in receipt of the maximum schedular rating for voiding dysfunction associated with his prostate cancer residuals as a result of wearing absorbent materials which must be changed more than 4 times per day.


CONCLUSIONS OF LAW

1.  For the rating period prior to September 24, 2012, the criteria for a 40 percent rating for residuals of prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

2.  For the rating period from September 24, 2012 to July 20, 2015, the criteria for a rating in excess of 40 percent rating for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2016).
3.  For the rating period beginning July 21, 2015, the criteria for a rating in excess of 60 percent rating for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Analysis

By way of procedural background, the Veteran filed a claim for an increased rating in excess of 20 percent for his residuals of prostate cancer on August 30, 2012.  In a November 2012 rating decision, the RO denied a rating in excess of 20 percent.  In a subsequent November 2015 rating decision, the RO granted a 40 percent rating effective September 24, 2012, and a 60 percent rating effective July 21, 2015.  

Moreover, the Board notes that the Veteran has already been granted a separate noncompensable rating for erectile dysfunction associated with his prostate cancer disability.  He has not disagreed with the rating or effective date for this disability; as such, the Board will not address that issue.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of prostate cancer have been rated under Diagnostic Code 7528.  Under Diagnostic Code 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  Following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105 (e) of this chapter.  If there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115 (b), Diagnostic Code 7528. 

The Board notes that the Veteran has not been diagnosed with a renal dysfunction; as such, his prostate cancer residuals will be rated under voiding dysfunction found at 38 C.F.R. § 4.115a.

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  In this case, the Veteran has been found to have urinary leakage, but does not have urinary frequency or obstructed voiding.  

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent disability rating.  38 C.F.R. § 4.115a. 

Where such requires the wearing of absorbent materials which must be changed 2-4 times per day, a 40 percent disability rating is warranted.  Id. 

Where such requires the wearing of absorbent materials which must be changed less than 2 times per day, a 20 percent disability rating is warranted.  Id. 

The evidence of record includes various private treatment record from the Veteran's urologist.  In a September 2010 record, it was noted that the Veteran used 2-3 pads per day.  In a September 24, 2012 record, it was noted that the Veteran had some degree of chronic stress incontinence.  He was noted to wear 1-3 pads daily.  The doctor specifically noted that the Veteran had "no changes in his voiding pattern." 

The evidence also includes a November 2012 VA examination.  The examiner noted that the Veteran had voiding dysfunction resulting in urine leakage.  During the examination, the Veteran reported that his urinary leakage symptoms had not changed.  A previous VA examination noted that the Veteran had to change pads about twice a day.  He denied increased urinary frequency or nocturnal.  Although the Veteran reported now changing his pads 3 times a day, the examiner noted that there was no evidence showing that his symptoms had worsened since the last rating decision.  The examiner further indicated that there was no obstructive voiding.  The Veteran also did not have recurrent urinary tract infections or kidney infections.  Erectile dysfunction was present and was due to the Veteran's treatment for prostate cancer.  

In a September 2013 private treatment record, it was noted that the Veteran wore 
3-4 pads a day.  

In an April 2014 VA treatment record, the Veteran was noted to wear 3-4 pads per day.  

Further, VA treatment records include a July 21, 2015 urology outpatient note.  During the evaluation, it was noted that the Veteran's incontinence continued and was worsening.  It was noted that the Veteran wore 4-5 pads during the day and 3-4 at night.  

The evidence also includes a urology report dated in October 2015 from Dr. A. M.  During the evaluation, the Veteran denied urinary frequency, hematura, abdominal pain, flank pain, urgency and urine retention.  In the comments section of the report, it was noted that the Veteran had stress urinary incontinence since his surgery.  It was specifically indicated that the Veteran wore 3-4 pads daily, which resulted in some skin irritation at times.      

Upon review of all the evidence of record, the Board finds that, for the entire rating period prior to July 21, 2015, the Veteran's residuals of prostate cancer more nearly approximate the wearing of absorbent materials which must be changed 2 to 4 times per day.  Prior to the rating period on appeal, a September 2010 treatment record showed that the Veteran used 2-3 pads per day.  In a September 2012 record, it was noted that the Veteran wore1-3 pads daily.  During the November 2012 VA examination, the Veteran reported now changing his pads 3 times a day.  In a September 2013 private treatment record, it was noted that the Veteran wore 
3-4 pads a day.  In April 2014 VA, the Veteran was noted to wear 3-4 pads per day.  

As noted above, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Here, the evidence prior to September 24, 2012 shows that the Veteran required the use of absorbent materials from 1 to 4 a day.  In a September 2010 record, it was noted that the Veteran used 2-3 pads per day.  In a September 24, 2012 record, it was noted that the Veteran had "no changes in his voiding pattern" and was noted to wear 1-3 pads daily.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 40 percent rating for residuals of prostate cancer is warranted for the rating period prior to September 24, 2012.

Given the Board's decision to grant a 40 percent rating prior to September 24, 2012, the Veteran is now in receipt of a 40 percent rating for the entire rating period prior to July 21, 2015.  The Board finds that a higher rating in excess of 40 percent is not warranted for this period.  In other words, the evidence prior to July 21, 2015 does not demonstrate that the Veteran required the wearing of absorbent materials which needed to be changed more than 4 times per day.  In April 2014 VA treatment note, the Veteran was noted to wear 3-4 pads per day, but did not require more than 4 a day.  As such, the Board finds that a rating in excess of 40 percent for the period prior to July 21, 2015 is not warranted. 

Regarding the rating period beginning July 21, 2015, the Veteran is in receipt of the maximum schedular rating for voiding dysfunction associated with his prostate cancer residuals as a result of wearing absorbent materials which must be changed more than 4 times per day.  As such, a higher rating under DC 7528 is not feasible. 

Moreover, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, there is no evidence indicating that the Veteran's disabilities render him unable to obtain or maintain substantially gainful employment.  As such, entitlement to TDIU has not been raised by the record.



ORDER

For the rating period prior to September 24, 2012, a 40 percent rating for residuals of prostate cancer is granted.

For the rating period from September 24, 2012 to July 20, 2015, a rating in excess of 40 percent rating for residuals of prostate cancer is denied.

For the rating period beginning July 21, 2015, a rating in excess of 60 percent rating for residuals of prostate cancer is denied.




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


